DETAILED ACTION
This office action is in response to the instant application filed on 02/07/2022.
Claims 1-18 are pending of which claims 1 and 10 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20190254114 to Son (hereinafter “Son”) in view of US. Pub. 20200120584 to Yi (hereinafter “Yi”).

Regarding claim 1: Son discloses a user equipment (UE) comprising: one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: receive, from a base station (BS), a radio resource control (RRC) message that includes a first configuration indicating a first parameter (Son, see paragraph [0194], cell x consists of 3 DL BWPs and 3 UL BWPs where each cell uses a different parameter, such as, different PRB; for example,  DL BWP #0  consists of PRB #0 to PRB #3; DL BWP #1 consists of PRB #4 to PRB #7; DL BWP #2  consists of PRB #8 to PRB #11; UL BWP #0  consists of PRB #0 to PRB #1; UL BWP #1 consists of PRB #2 to PRB #3; UL BWP #2  consists of PRB #4 to PRB #5;and see paragraph[0195], UE can be configured with multiple BWPs of a serving cell via RRC signaling).

However, Son does not explicitly teach receive, from the BS, downlink control information (DCI) having a DCI format, the DCI indicating either a data reception or a data transmission on a BWP and the DCI including a field indicating a hybrid automatic repeat request (HARQ) process number to be applied by the UE for the data reception or data transmission; determine whether a bit length of the field is one of  fixed  and variable according to the DCI format; and in a case that the bit length of the field is variable, determine the bit length of the field according to one of the first parameter that is associated with the first BWP and the second parameter that is associated with the second BWP. However, Yi in the same or similar field of endeavor teaches receive, from the BS, downlink control information (DCI) having a DCI format, the DCI indicating one of  data reception and a data transmission on a BWP(Yi, Tables 5-6, a DCI contains Identifier for DCI format Considered to be fixed;  Bandwidth part indicator Considered to be fixed; Frequency domain resource assignment to be variable, which may follow the DCI field size of a current BWP, and Time domain resource assignment Variable May follow the DCI field size of a current BWP) and the DCI including a field indicating a hybrid automatic repeat request (HARQ) process number to be applied by the UE for the data reception or data transmission (Yi, Tables 5-6, a DCI may contains an HARQ process number 4 bits size, and  a Transmission configuration indication (TCI) for configuration for each BWP, if this field is not defined in a new BWP, the default configuration may be used;  if CBG is configured for each BWP, size of information (CBGTI) may be changed, for example, if a different size is needed, and a new BWP requires a larger size than the current BWP, this field may fall back with respect to the corresponding TB via TB- based transmission; if the new BWP requires a smaller size than the current BWP, unused bits may be filled with 0s if CBG flushing out information (CBGFI)  field is configured for each BWP); determine whether a bit length of the field is fixed or variable according to the DCI format; and in a case that the bit length of the field is variable, determine the bit length of the field according to one of the first parameter and the second parameter that is associated with the BWP (Yi, Tables 5-6, a bit length of the fields in a DCI format may be fixed or variable according to the DCI format, for example, a field CBGTI is configured If CBG is configured for each BWP,  and if a different size is needed, for example, a new BWP requires a larger size than the current BWP, this field may fall back with respect to the corresponding TB via TB- based transmission; and if the new BWP requires a smaller size than the current BWP, unused bits may be filled with 0s; if padding bits are available, bit size may be increased (for the case where a new BWP requires a larger size than a current BWP); otherwise, field size at the current DCI may be used). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao into Son’s system/method because it would allow Beam sweeping resources configured within the default DL BWP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient configuration of  Beam sweeping resources according to a transmitted SS/PBCH block (Yi; [0263]).

Regarding claim 2: Son discloses the  UE of claim 1, wherein the RRC message is one of an RRCReconfiguration message, an RRCResume message, an RRCReestablishment message, an RRCSetup message, and a downlink (DL) unicast RRC message (Son, see paragraph[0222-0227], during configuration, the received  IE contains an RRCRequest command,  this is an RRC connection request (RRCRequest) message include following information elements: UE identity allocated by MME/AMF and establishment cause RRCSetup, which is RRC connection setup (RRCSetup) message include following information elements: SRB1 configuration information, BWP configuration information(s) and other information necessary for UE and GNB to transmit and receive RRC messages; and RRC Reconfiguration, which includes RRC connection reconfiguration (RRCReconfiguration) message include following information elements: SRB2 configuration information, DRB configuration information, BWP configuration information(s), DRX configuration, SPS configuration, SCell configuration and other information necessary for UE and GNB to transmit and receive DRB efficiently) 

Regarding claim 3: Son discloses the  UE of claim 1, wherein the first configuration is one of a BWP- Uplink Dedicated information element (IE) and a PUSCH-Config IE (Son, see paragraph [0222-0227], during configuration, the received  IE contains an RRCRequest command, this is an RRC connection request (RRCRequest) message include following information elements: UE identity allocated by MME/AMF and establishment cause RRCSetup, which is RRC connection setup (RRCSetup) message include following information elements: SRB1 configuration information, BWP configuration information(s) and other information necessary for UE and GNB to transmit and receive RRC messages; and RRC Reconfiguration, which includes RRC connection reconfiguration (RRCReconfiguration) message include following information elements: SRB2 configuration information,  and see paragraph [0189], SIB2 contains radio resource configuration information that is common for all UEs, which includes PUSCH configuration information, etc.). 

Regarding claim 4: Son discloses the  UE of claim 1, wherein the first configuration is one of a BWP- Downlink Dedicated information element (IE) and a PDSCH-Config IE (Son, see paragraph [0222-0227], during configuration, the received  IE contains an RRCRequest command, this is an RRC connection request (RRCRequest) message include following information elements: UE identity allocated by MME/AMF and establishment cause RRCSetup, which is RRC connection setup (RRCSetup) message include following information elements: SRB1 configuration information, BWP configuration information(s) and other information necessary for UE and GNB to transmit and receive RRC messages; and RRC Reconfiguration, which includes RRC connection reconfiguration (RRCReconfiguration) message include following information elements: SRB2 configuration information,  and see paragraph [0189], SIB2 contains radio resource configuration information that is common for all UEs, which includes PDSCH configuration information, etc.). 

Regarding claim 5: Son discloses the  UE of claim 1, wherein the first BWP and the second BWP are different downlink (DL) BWPs(Son, see paragraph [0194], FIG. 9, cell x may consist of 3 DL BWPs and each DL BWP is different from the other because each may contain a different PRB, for example,  DL BWP #0 consists of PRB #0-PRB #3; DL BWP #1 consists of PRB #4-PRB #7; DL BWP #2 consists of PRB #8-PRB #11).

Regarding claim 6: Son discloses the  UE of claim 1, wherein the first BWP and the second BWP are different uplink (UL) BWPs (Son, see paragraph [0194], FIG. 9, cell x may consist of 3 UL BWPs and each UL BWP is different from the other because each may contain a different PRB UL BWP #0  consists of PRB #0-PRB #1. UL BWP #1, consists of PRB #2-PRB #3; UL BWP #2  consists of PRB #4-PRB #5). 

Regarding claim 7: Son discloses the  UE of claim 1, wherein the first BWP is a downlink (DL) BWP and the second BWP is an uplink (UL) BWP(Son, see paragraph [0197], in FDD, for activation of DL BWP and UL BWP,  DL BWP #0 and UL BWP #0 are the activated BWPs for the UE at a certain point of time, and when activated DL BWP switched to e.g. DL BWP #2, the activated UL BWP is kept same).

Regarding claim 8: Son discloses the  UE of claim 1, wherein the first BWP and the second BWP are in a same cell (Son, see paragraph [0194], FIG. 9, a cell x may be configured with  3 DL BWPs and 3 UL BWPs, and for a UE both UL and DL BWP may be configured from the same cell).  


Regarding claim 9: Son discloses the  UE of claim 1, wherein the first BWP is in a first cell and the second BWP is in a second cell different from the first cell(Son, see paragraphs [0127-0132], a UE has a first and second BWP, where the first BWP runs on the serving cell, and second BWP runs of the second serving cell).  

Regarding claim 10. A method for wireless communication performed by a user equipment (UE), the method comprising: receiving, from a base station (BS), a radio resource control (RRC) message that includes a first configuration indicating a first parameter associated with a first bandwidth part (BWP) and a second configuration (Son, see paragraph [0194], cell x consists of 3 DL BWPs and 3 UL BWPs where each cell uses a different parameter, such as, different PRB; for example,  DL BWP #0  consists of PRB #0 to PRB #3; DL BWP #1 consists of PRB #4 to PRB #7; DL BWP #2  consists of PRB #8 to PRB #11; UL BWP #0  consists of PRB #0 to PRB #1; UL BWP #1 consists of PRB #2 to PRB #3; UL BWP #2  consists of PRB #4 to PRB #5;and see paragraph[0195], UE can be configured with multiple BWPs of a serving cell via RRC signaling); 

 However, Son does not explicitly teach receiving, from the BS, downlink control information (DCI) having a DCI format, the DCI indicating one of a  data reception and a data transmission on a BWP, and the DCI including a field indicating a hybrid automatic repeat request (HARQ) process number to be applied by the UE for the data reception or the data transmission; determining whether a bit length of the field is one of  fixed and variable according to the DCI format; and in a case that the bit length of the field is variable, determining the bit length of the field according to one of the first parameter that is associate with the first BWP and the second parameter that is associated with the second BWP. However, Gao in the same or similar field of endeavor teaches receiving, from the BS, downlink control information (DCI) having a DCI format, the DCI indicating either a data reception or a data transmission on a BWP(Yi,Tables 5-6, a DCI contains Identifier for DCI format Considered to be fixed or variable bits;  Bandwidth part indicator Considered to be fixed; Frequency domain resource assignment to be variable, which may follow the DCI field size of a current BWP, and Time domain resource assignment to be  Variable, which  May follow the DCI field size of a current BWP), and the DCI including a field indicating a hybrid automatic repeat request (HARQ) process number to be applied by the UE for the data reception or the data transmission(Yi,Tables 5-6, a DCI may contains an HARQ process number 4 bits size, and  a Transmission configuration indication (TCI) for configuration for each BWP, if this field is not defined in a new BWP, the default configuration may be used;  if CBG is configured for each BWP, size of information (CBGTI) may be changed, for example, if a different size is needed, and a new BWP requires a larger size than the current BWP, this field may fall back with respect to the corresponding TB via TB- based transmission; if the new BWP requires a smaller size than the current BWP, unused bits may be filled with 0s if CBG flushing out information (CBGFI)  field is configured for each BWP); determining whether a bit length of the field is fixed or variable according to the DCI format; and in a case that the bit length of the field is variable, determining the bit length of the field according to one of the first parameter and the second parameter that is associated with the BWP(Yi,Tables 5-6, a bit length of the fields in a DCI format may be fixed or variable according to the DCI format, for example, a field CBGTI is configured If CBG is configured for each BWP,  and if a different size is needed, for example, a new BWP requires a larger size than the current BWP, this field may fall back with respect to the corresponding TB via TB- based transmission; and if the new BWP requires a smaller size than the current BWP, unused bits may be filled with 0s; if padding bits are available, bit size may be increased (for the case where a new BWP requires a larger size than a current BWP); otherwise, field size at the current DCI may be used). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao into Son’s system/method because it would allow Beam sweeping resources configured within the default DL BWP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient configuration of  Beam sweeping resources according to a transmitted SS/PBCH block (Yi; [0263]).




Regarding claim 11: Son discloses the  method of claim 10, wherein the RRC message is one of an RRCReconfiguration message, an RRCResume message, an RRCReestablishment message, an RRCSetup message, and a downlink (DL) unicast RRC message(Son, see paragraph [0222-0227], during configuration, the received  IE contains an RRCRequest command,   this is an RRC connection request (RRCRequest) message include following information elements: UE identity allocated by MME/AMF and establishment cause RRCSetup, which is RRC connection setup (RRCSetup) message include following information elements: SRB1 configuration information, BWP configuration information(s) and other information necessary for UE and GNB to transmit and receive RRC messages; and RRC Reconfiguration, which includes RRC connection reconfiguration (RRCReconfiguration) message include following information elements: SRB2 configuration information, DRB configuration information, BWP configuration information(s), DRX configuration, SPS configuration, SCell configuration and other information necessary for UE and GNB to transmit and receive DRB efficiently) .  

Regarding claim 12: Son discloses the  method of claim 10, wherein the first configuration is one of a BWP- Uplink Dedicated information element (IE) and a PUSCH-Config IE(Son, see paragraph[0222-0227], during configuration, the received  IE contains an RRCRequest command,  this is an RRC connection request (RRCRequest) message include following information elements: UE identity allocated by MME/AMF and establishment cause RRCSetup, which is RRC connection setup (RRCSetup) message include following information elements: SRB1 configuration information, BWP configuration information(s) and other information necessary for UE and GNB to transmit and receive RRC messages; and RRC Reconfiguration, which includes RRC connection reconfiguration (RRCReconfiguration) message include following information elements: SRB2 configuration information,  and see paragraph [0189], SIB2 contains radio resource configuration information that is common for all UEs, which includes PUSCH configuration information etc. 
.  
Regarding claim 13: Son discloses the  method of claim 10, wherein the first configuration is one of a BWP- Downlink Dedicated information element (IE) and a PDSCH-Config IE(Son, see paragraph[0222-0227], during configuration, the received  IE contains an RRCRequest command,  this is an RRC connection request (RRCRequest) message include following information elements: UE identity allocated by MME/AMF and establishment cause RRCSetup, which is RRC connection setup (RRCSetup) message include following information elements: SRB1 configuration information, BWP configuration information(s) and other information necessary for UE and GNB to transmit and receive RRC messages; and RRC Reconfiguration, which includes RRC connection reconfiguration (RRCReconfiguration) message include following information elements: SRB2 configuration information,  and see paragraph [0189], SIB2 contains radio resource configuration information that is common for all UEs, which includes PDSCH configuration information, etc.).  

Regarding claim 14: Son discloses the  method of claim 10, wherein the first BWP and the second BWP are different downlink (DL) BWPs (Son, see paragraph [0194], FIG. 9, cell x may be configured with 3 DL BWPs and each DL BWP is different from the other because each may contain a different PRB, for example,  DL BWP #0 consists of PRB #0-PRB #3; DL BWP #1 consists of PRB #4-PRB #7; DL BWP #2 consists of PRB #8-PRB #11).
  
Regarding claim 15: Son discloses the method of claim 10, wherein the first BWP and the second BWP are different uplink (UL) BWPs (Son, see paragraph [0194], FIG. 9, cell x may be configured with 3 UL BWPs and each UL BWP is different from the other because each may contain a different PRB UL BWP #0 consists of PRB #0-PRB #1. UL BWP #1, consists of PRB #2-PRB #3; UL BWP #2 consists of PRB #4-PRB #5). 
 
Regarding claim 16: Son discloses the method of claim 10, wherein the first BWP is a DL BWP and the second BWP is a UL BWP (Son, see paragraph [0197], in FDD, for activation of DL BWP and UL BWP, DL BWP #0 and UL BWP #0 are the activated BWPs for the UE at a certain point of time, and when activated DL BWP switched to e.g. DL BWP #2, the activated UL BWP is kept same)  

Regarding claim 17: Son discloses the  method of claim 10, wherein the first BWP and the second BWP are in a same cell(Son, see paragraph [0194], FIG. 9, a cell x may be configured with  3 DL BWPs and 3 UL BWPs, and for a UE both UL and DL BWP may be configured from the same cell).  

Regarding claim 18: Son discloses the method of claim 10, wherein the first BWP is in a first cell and the second BWP is in a second cell different from the first cell (Son, see paragraphs [0127-0132], a UE has a first and second BWP, where the first BWP runs on the serving cell, and second BWP runs of the second serving cell).    

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
 
 
 
  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

      /PHIRIN SAM/      Primary Examiner, Art Unit 2476